DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/538,410 and is in response to Applicant Arguments/Remarks filed 11/30/2021.
Claims 1-19 are previously pending, of those claims, claims 1, 6, and 16 have been amended.  All amendments have been entered.  Claims 1-19 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKABATAKE (US 2017/0365872 A1) in view of YANAGISAWA (US 2005/0282059 A1) and KABUMOTO (US 2010/0248069 A1).
With respect to claims 1, 8, 14, and 16.  TAKABATAKE teaches a fuel cell 100 configured to include a fuel cell main body 10, a housing 20, and intervening layers 30 (paragraph 0036).  The fuel cell main body includes a stacked body 12 configured by stacking a plurality of unit cells 11 and a pair of terminal plates 15 (paragraph 0037).  The housing 20 is configured such that cell stacked body 12, terminal plates 15 and intervening layers 30 are placed therein (paragraph 0041).  The intervening layers 30 are placed between the case 21 and the stacked body side faces and are arranged to be in contact with the inner surfaces of the case 21 and with the stacked body side faces (paragraph 0043).  The intervening layers 30 are configured to provide a function of suppressing vibration generated in the cell stacked body 12 (paragraph 0043).  The intervening layers 30 may be made of silicone rubber (paragraph 0043).  As seen in Figure 4, the enclosure includes a front and rear surfaces in the first direction, an inner top surface and bottom surface in a second direction, and a first inner side surface and a second inner side surface in a third direction.  Further Figure 4 shows at least an outer surface of the cell stack that includes an outer top and bottom surfaces, and a first outer side surface and second outer side surfaces.  
TAKABATAKE does not explicitly teach that the enclosure includes an inlet that suctions external air and an outlet that discharges the air that has been suctioned 
YANAGISAWA teaches a fuel cell housing structure that includes a fuel cell (abstract).  There is a fuel cell housing structure, a vent gas port provided in the housing (paragraph 0007).  The housing is arranged to provide a space within the housing surrounding the fuel cell (paragraph 0009).  A vent gas intake port and a vent gas exhaust port are provided in the housing (paragraph 0009).  The fuel cell is installed within the housing 3 and is supported by insulated mounts 7 (paragraph 0023).  A ventilation gas intake port 9 which allows external air to enter the space 5, and a ventilation gas exhaust port 11 which allows for the gas in the space 5 to be discharged into the external environment (paragraph 0024).  The intake port and the exhaust port thus form a ventilation mechanism able to expel gas which has leaked from the fuel cell and accumulated in the space, a ventilation fan may also be installed as appropriate or if required as a ventilation mechanism (paragraph 0025) this fan is taken to create the claimed suction.  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the venting arrangement for the fuel cell housing as taught by YANAGISAWA for the fuel cell system of TAKABATAKE as this is a combination of known prior art elements in order to achieve predictable results, and further the venting arrangement of YANAGISAWA is beneficial as it would allow gas in the space to be discharged into the external environment, thus any hydrogen gas which has leaked from the fuel cell and is accumulated in the space between the fuel cell and the housing 
TAKABATAKE teaches as seen in Figure 3 the intervening layer 30are disposed to extend in the first direction in a space between the outer surface of the cell stack and the inner surface of the enclosure, and divides the space into a plurality of spaces (paragraph 0043 and Figure 3).  TAKABATAKE does not explicitly teach the intervening layers 30 includes a groove formed therein to provide communication between the divided plurality of spaces.     
KABUMOTO teaches a plurality of single cells with an insulating layer formed between adjacent cells (paragraph 0013).  The insulating layer 40 partially contacts the housing 50 (paragraph 0056).  The cathode side insulating layer 40 has a plurality of protrusions 46 having such a height that the top thereof reaches the inner surface of the cathode housing and are provides such that the protrusions 46 are spaced apart from each other (paragraph 0056).  Openings 47 are formed between adjacent protrusions 46, and air chambers 60 corresponding to the adjacent cells communicate with each other through the openings (paragraph 0056).  The diffusivity of air is assured and at the same time the protrusions 46 disposed in contact with the housing 50 physically block and prevent the water from staying on between the adjacent cathodes (paragraph 0058).  
TAKABATAKE and YANAGISAWA as noted above teaches a ventilation structure for venting the space between the fuel cell stack and the housing, but then also teaches intervening layers 30.  KABUMOTO then teaches insulating 40 which includes protrusions and openings 47 that allow adjacent areas to communicate with 
With respect to claims 2-3.  TAKABATAKE teaches the intervening layers are placed between the case 21 and the stacked body (paragraph 0043 and Figure 5).  KABUMOTO then teaches the insulating layer 40 is partially in contact with the inner surface of the housing (paragraph 0056).  The protrusions 46 having a height that the top reaches the inner surface of the housing (paragraph 0056).  Therefore KABUMOTO would teach at least the claimed first and second edges, as well as where the groove is spaced apart from the surface of the cell stack and the inner surface of the enclosure.  
With respect to claim 2.  The discussion of claims 2-3 from above is repeated here.    KABUMOTO would teach the groove includes a first surface that is in contact with the cell stack, but does not contact the enclosure.  Therefore the top of the groove, or openings 47 of KABUMOTO will be spaced apart from the outer surface of the cell stack, and the protrusions 46 are in contact with the inner surface of the enclosure (see Figure 5).  However, if the claim is requiring no part of the groove to be in contact with the surface of the cell stack, then this would be taken to be a mere reversal or rearrangement of parts and would have been obvious at the time the invention was filed.  See MPEP 2144.04(VI)(A) or (C).  
With respect to claim 4.  KABUMOTO further teaches the plurality of protrusions 46 are spaced apart from each other (paragraph 0056 and Figure 5) and are taken to be at a predetermined interval (see Figure 5).  
With respect to claims 5-7 and 19.  KABUMOTO as discussed above teaches a plurality of protrusions spaced apart from each other (see Figure 4 and paragraph 0056).  However, KABUMOTO, nor TAKABATAKE explicitly teaches the grooves gradually increase in depth from the inlet and the outlet, where a second groove has a larger cross-sectional area than the first groove, or where the grooves have the same depth, but the distance between the grooves gradually decreases from the inlet and the outlet.  However, KABUMOTO teaches the openings are formed between adjacent protrusions to allow adjacent cells to communicate with each other through the openings (paragraph 0056-0057).  Similarly YANAGISAWA teaches ventilating the internal space through an exhaust port which allows the gas in the space to be discharged into the external environment (paragraph 0024).  Thus the hydrogen gas which has been leaked from the fuel cell may be ventilated (paragraph 0025).  
Therefore at the time the invention was filed one having ordinary skill in the art would have been motivated control the size and spacing of the openings in the insulating layer and intervening layers as a matter of routine optimization in order to control the amount of gas is ventilated through the fuel cell enclosure.  See MPEP 2144.05(II)A.  Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  
With respect to claim 9.  TAKABATAKE teaches a cover member 25, analogous to the claimed first end plate (paragraph 0042).  There is then included a bottom wall 218 (paragraph 0046) and is taken to be the second end plate.  
With respect to claim 10.  TAKABATAKE teaches the cover member includes connection ports 251 (paragraph 0042).  YANAGISAWA teaches ventilation gas intake ports 9 and ventilation gas exhaust port 11 (paragraph 0024).  The ports 9 and 11 are formed on respective sides of the fuel cell (Figure 1).  Therefore the combination of TAKABATAKE and YANAGISAWA as noted above would include at least the ports formed on one of the cover member 25, and the other port located on the opposite face as taught by YANAGISAWA, in order to allow for ventilation of the fuel cell as taught by YANAGISAWA.  
With respect to claim 11.  The rejection of claim 10 from above is repeated here.  Neither TAKABATAKE nor YANAGISAWA explicitly teaches the relative locations of the inlets and outlets.  However, this would be taken to be a mere rearrangement of parts, and would have been obvious at the time the invention was filed.  See MPEP 2144.04(VI)C.  
With respect to claim 15.  TAKABATAKE teaches at least a first insulation member 20 formed between the outer top surface of the cell stack and the inner top surface of the enclosure, a second insulating member disposed between the outer bottom surface of the cell stack and the inner bottom surface of the enclosure, there is further included a third and fourth insulating member formed between the side surfaces 
With respect to claims 17-18.  As noted above, YANAGISAWA teaches at least air intake member, and a fan (paragraphs 0024-0025).  

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKABATAKE (US 2017/0365872 A1) in view of YANAGISAWA (US 2005/0282059 A1) and KABUMOTO (US 2010/0248069 A1) as applied to claim 8 above, and further in view of WATANABE (US 2017/0250416 A1).
Claims 12-13 is dependent upon claim 8 which is rejected above under 35 U.S.C. 103 in view of TAKABATAKE, YANAGISAWA, and KABUMOTO.  However, none of these references explicitly teaches a humidity sensor.  
WATANABE teaches a fuel cell stack 12 that has a casing (paragraph 0022).  The fuel cell system includes at least a humidity sensor 122 that detects the humidity of the fuel cell stack 12 (paragraph 0043).  The fuel cell system uses data from the humidity sensor to determine if the fuel cell stack is under an environment where the dew condensation water is generated can be determined by detecting the humidity in the fuel cell stack (paragraph 0074).  As seen in Figure 1 the humidity sensor 122 is disposed at least a corner of the enclosure.  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the humidity sensor of WATANABE for the fuel cell system of TAKABATAKE, YANAGISAWA, and KABUMOTO, as WATANABE teaches that such .  

Response to Arguments
Applicant’s arguments, see page 7 of Applicant Arguments/Remarks, filed 11/30/2021, with respect to the object of claim 6 have been fully considered and are persuasive.  The objection of claim 6 has been withdrawn. 
Claim 6 has been amended to overcome the objection.

Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.  
On pages 9-12 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 103 rejection of claims 1-11 and 14-19 in view of TAKABATAKE, YANAGISAWA, and KABUMOTO.  Applicant argues that claim 1 has been amended to recite that “the insulating member is located outside the cell stack, divides the space into a plurality of spaces, and includes a groove formed in the insulating member to provide communication between the divided plurality of spaces.”  On page 10 Applicant argues that TAKABATAKE does not teach a groove or aperture is provided.  On pages 10-11 Applicant argues that YANAGISAWA also does not have a groove or aperture.  On page 11 Applicant argues that KABUMOTO provides grooves, but the insulating layers are not provided outside of the fuel cell stack.  In addition Applicant argues that in KABUMOTO, the insulating layers extend in a second direction and not the claimed first direction.  These arguments are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the present case the rejection is based on the combination of TAKABATAKE, YANAGISAWA, and KABUMOTO.  Specifically TAKABATAKE, teaches the intervening layers 30 which extend in the first direction and are located outside the cell stack (see Figures 3 and 5).  KABUMOTO as noted teaches the grooves, such as openings in the protrusions of the insulating layer (paragraph 0056).  The openings then allow for air to communicate between the spaces between the insulating layers (paragraph 0056).  Therefore it is the combination of TAKABATAKE, with the insulating member being formed outside the cell stack and arranged in the first direction, with KABUMOTO which teaches the openings formed in the insulating member and communicate between the spaces that teaches the claim limitations.  Further the reason for why one of ordinary skill in the art would expect such communication to be beneficial is taken to be found in YANAGISAWA which teaches a venting mechanism to expel gas which has leaked from the fuel cell (paragraph 0025).  Therefore it is the combination of references that is taken to meet the limitations.
On page 11 of Applicant Arguments/Remarks Applicant argues that one of ordinary skill in the art would not modify TAKABATAKE to include a space such as from YANAGISAWA between the intervening layers 30 and the case because it would destroy the operability of the intervening layers 30 of TAKABATAKE.  Applicant argues 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722